EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
(1) In claim 1, lines 7-9, after “consists of”, before “;”, delete “encapsulated liquid crystals in a medium, on electrophoretic particles dispersed in a medium or on particles dispersed in an electrophoretic medium” and insert "a film of encapsulated liquid crystals dispersed in a polymer matrix distributed throughout the entire heat-sensitive functional sheet, a film of electrophoretic particles dispersed in a medium throughout the entire heat-sensitive functional sheet or a film of particles dispersed in an electrophoretic fluid throughout the entire heat-sensitive functional sheet".
(2) In claim 1, line 22, after “adhesive”, before “.”, insert ", wherein the at least one sheet of pressure-sensitive adhesive is chosen from pressure-sensitive adhesives based on acrylates and pressure-sensitive adhesives based on silicone".
(3) Please cancel claim 5.
(4) In claim 11, line 1, after “of”, before “laminated”, delete “a” and insert "the".
(5) In claim 11, lines 8-9, after “consists of”, before “,”, delete “encapsulated liquid crystals in a medium, on electrophoretic particles dispersed in a medium or on particles dispersed in an electrophoretic medium” and insert "a film of encapsulated liquid crystals dispersed in a polymer matrix distributed throughout the entire heat-sensitive functional 
(6) In claim 11, line 11, before “first”, delete “a” and insert "the".
(7) In claim 11, line 13, before “second”, delete “a” and insert "the".
(8) In claim 12, line 4, after “sheet”, before “and”, delete “, optionally bent beforehand,”.
(9) In claim 12, lines 7-10, after “laminate”, before “.”, delete “, and/or at least one stage of installing the first and/or the second sheet of the at least one sheet of pressure-sensitive adhesive on at least one of the two faces of the heat-sensitive functional sheet”.
(10) In claim 13, line 1, after “claim”, before “,”, delete “11” and insert "12".
(11) In claim 13, line 2, after “one”, before “sheet”, delete “interlayer”.
(12) In claim 13, lines 2-3, after “on”, before “first”, delete “the” and insert "a".
(13) In claim 13, line 4, after “on”, before “second”, delete “the” and insert "a".
(14) In claim 14, line 3, after “the”, before “of thermoplastic”, delete “sheet” insert "at least one interlayer sheet made".
(15) In claim 15, line 1-2, after “sheet”, before “is”, delete “, optionally bent beforehand,”.
(16) In claim 17, line 1, after “of”, before “laminated”, delete “a” and insert "the".
(17) In claim 17, line 3, after “the”, before “under”, delete “resulting laminate” and insert "laminated glazing".
(18) In claim 17, line 5, after “said”, before “, and”, delete “laminate” and insert "laminated glazing".
(19) In claim 18, line 1, after “of”, before “laminated”, delete “a” and insert "the".


Authorization for this examiner’s amendment was given in a telephone interview with Mr. Christophe Lair on 02/12/21.

It is noted that claims 11-19 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Greenall et al. (EP 2013013) for the following reasons:
Greenall et al. teaches a laminated glazing comprising: a first glass sheet; at least one interlayer sheet 23 made of thermoplastic polymer, at least one sheet of interlayers 18 and 21 including copolymers of ethylene and methacrylic acid, in direct contact with second interlayer 19 having suspended particle device (SPD) film 20, i.e. a functional sheet; a10 second glass sheet; said first glass sheet being in direct contact with said interlayer sheet; said second glass sheet being in direct contact with said sheet of interlayer including copolymers of ethylene and methacrylic acid; said sheet of interlayer including copolymers of ethylene and methacrylic acid and said second glass sheet 15being in direct contact at the internal face of this second glass sheet, wherein the laminated glazing comprises a stack that consists of a first sheet of the at least one sheet of interlayer including copolymers of ethylene and methacrylic acid, a functional sheet, 25a second sheet of the at least one sheet of interlayer including copolymers of ethylene and methacrylic acid.
However, given the presence of layer 19, Greenall et al. fails to teach the functional sheet as now required in claim 1, specifically particles dispersed throughout the entire heat-sensitive functional sheet and a stack that consists of a first pressure-sensitive adhesive, the heat-sensitive functional sheet, and a second pressure-sensitive adhesive.
Upon updating the searches, the present claims are also allowable over the closest prior art Tasaka et al. (US 2014/0192286) for the following reasons:
Tasaka et al. teaches a laminated glazing comprising a first glass sheet, second interlayer 3’, adhesive layer, liquid crystal layer 1, first interlayer 3, and second glass sheet, wherein first interlayer 3 is made of polyvinyl butyral which could function as a pressure-sensitive adhesive. 
However, Tasaka et al. fails to teach wherein the at least one sheet of pressure-sensitive adhesive is chosen from pressure-sensitive adhesives based on acrylates and pressure-sensitive adhesives based on silicone" as now required in claim 1.
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/09/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Given that claims 11-19 include all the limitations of allowable product claim 1, it is noted that present claims 11-19 are allowable over the cited prior art for the same reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787